Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 1 of 20 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA

                                     CASE NO.:

LAURA CUEVAS,

       Plaintiff,

-vs-

CONVERGENT OUTSOURCING, INC.,

       Defendant.
                                       /

                                  COMPLAINT
                                 JURY DEMAND

       Plaintiff, Laura Cuevas (hereinafter “Plaintiff”), brings this action seeking

redress for violations of the Fair Debt Collections Practices Act, 15 U.S.C. § 1692,

et seq. (the “FDCPA”) and its analogous state law, the Florida Consumer

Collection Practices Act, Florida Statute § 559.72, et seq. (the “FCCPA”) against

Defendant, Convergent Outsourcing, Inc. (hereinafter “Defendant”).

                          JURISDICTION AND VENUE

       1.     This Court has jurisdiction over Plaintiff’s FDCPA claims pursuant to

28 U.S.C. § 1331, 15 U.S.C. § 1692k(d), and 28 U.S.C. § 2201. This Court has

jurisdiction over Plaintiff’s state claims pursuant to 28 U.S.C. § 1367.

       2.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2), as

the acts and/or omissions complained of occurred here, Plaintiff resides in this
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 2 of 20 PageID 2




venue, and Defendant does business within this venue.

                                       PARTIES

      3.     At all times relevant, Plaintiff is and was a natural person and a

resident of Collier County, Florida.

      4.     At all times relevant, Plaintiff is and was a “consumer” as defined by

the FDCPA and FCCPA.

      5.     At all times relevant, Defendant is a foreign corporation and maintains

an address at 800 S.W. 39th Street, Ste. 100, Renton, WA 98057.

      6.     Defendant’s registered agent for service of process in the State of

Florida is CT Corporation System, 1200 S. Pine Island Rd., Plantation, FL 33324.

      7.     At all times relevant, Defendant is and was a company that uses

instrumentalities of interstate commerce and the mail in a business the principal

purpose of which is the collection of debts.

      8.     At all times relevant, Defendant is and was registered as a Consumer

Collection Agency with the Florida Office of Financial Regulation.

      9.     At all times relevant, Defendant is and was a “debt collector” as

defined by the FDCPA and FCCPA.




                                          2
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 3 of 20 PageID 3




                          FACTUAL ALLEGATIONS

      10.   At all times relevant, Defendant attempted to collect from Plaintiff an

alleged debt arising from transactions incurred for personal, family, or household

purposes.

      11.   On or about July 8, 2020 Defendant sent Plaintiff a collection letter

(hereinafter the “July Letter”) regarding monies purportedly owed to an internet

provider, Centurylink. (See Exhibit ‘A’).

      12.   The July Letter stated that Plaintiff owes $103.80 (hereinafter the

“Debt”) to Centurylink, but offers to settle the Debt for $51.90 if the monies are

received by Defendant by an agreed upon date. See Id.

      13.   The July Letter further stated: “THIS IS AN ATTEMPT TO

COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED

FOR THAT PURPOSE. THIS COMMUNICATION IS FROM A DEBT

COLLECTOR.” See Id.

      14.   The July Letter is a “communication” as defined by the FDCPA and

the FCCPA, because it conveys information regarding a debt directly to Plaintiff.

      15.   Plaintiff was understandably shocked upon receiving the July Letter,

as she had never received services from Centurylink, nor had Centurylink ever

installed equipment at her home.




                                         3
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 4 of 20 PageID 4




      16.   After receiving the July Letter, Plaintiff also experienced anxiety and

panic because she feared debt collection activity would continue and that her

consumer credit reports would be adversely affected if the Debt was not paid.

      17.   Prior to receiving the July Letter, another debt collector, Central

Credit Services, LLC, had attempted to collect monies for the Debt from Plaintiff.

(See Exhibit ‘B’).

      18.   In response to Central Credit Services, LLC’s previous debt collection

attempts, Plaintiff paid for, wrote, and sent a certified letter disputing the Debt.

(See Exhibit ‘C’).

      19.   In the dispute letter sent to Central Credit Services, LLC disputing the

Debt, Plaintiff explained that she did not owe any money to Centurylink, that

Centurylink was never her internet provider, and that Centurylink never installed

or activated equipment on her behalf. See Id.

      20.   Plaintiff also spoke to a representative of Central Credit Services,

LLC, who explained to her that the dispute letter was received and that she would

have to wait for Centurylink to respond.

      21.   Soon after receiving the July Letter, Plaintiff paid for, wrote, and sent

a certified letter to Defendant disputing the Debt and explaining that she had never

used Centurylink’s services, nor had Centurylink ever installed equipment at her

home. (See Exhibit ‘D’).



                                           4
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 5 of 20 PageID 5




      22.    Defendant then sent Plaintiff a response letter dated September 15,

2020 (hereinafter the “September Letter”), which stated that Plaintiff had requested

a fraud packet and also requested that Plaintiff produce a complete notarized

affidavit, a copy of her driver’s license, a police report, and a utility bill from the

time of service. (See Exhibit ‘E’).

      23.    The September Letter stated that Plaintiff owes $103.80 to

Centurylink, and further stated: “THIS IS AN ATTEMPT TO COLLECT A DEBT

AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT

PURPOSE. THIS COMMUNICATION IS FROM A DEBT COLLECTOR.”

      24.    The September Letter is a “communication” as defined by the FDCPA

and FCCPA, because it conveys information regarding a debt directly to Plaintiff.

      25.    Plaintiff was understandably shocked upon receiving the September

Letter, as she had never received services from Centurylink, nor had Centurylink

ever installed equipment at her home, yet Defendant still maintained that Plaintiff

owed monies to Centurylink.

      26.    After receiving the September Letter, Plaintiff again experienced

anxiety and panic because she feared the collection activity would continue and her

consumer credit reports would be adversely affected if the Debt was not paid.




                                          5
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 6 of 20 PageID 6




      27.    As of the filing of the instant action, Defendant has not confirmed

resolution of the matter in Plaintiff’s favor, nor has Defendant produced documents

that would verify the Debt.

      28.    As a direct and proximate result of Defendant’s acts and/or omissions,

Plaintiff has experienced harm, including without limitation, financial loss in

sending a certified letter to Defendant, time spent addressing Defendant’s debt

collection activity, emotional distress, mental distress, anxiety associated with the

belief that debt collection activity would continue if the Debt were to go unpaid,

and anxiety associated with the belief that her consumer credit reports would be

adversely affected if the Debt were to go unpaid.

                                     COUNT I
                          (Violations of 15 U.S.C. § 1692e)

      29.    Plaintiff re-alleges and incorporates Paragraphs 1 through 28 as if

fully set forth herein.

      30.    Defendant engaged in false, deceptive, and misleading representations

in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e, by

sending the Plaintiff the July Letter and the September Letter, both of which

falsely represented that Plaintiff owed monies to Centurylink.

      31.    Defendant falsely represented the character, amount, or legal status of

a debt, in violation of 15 U.S.C. § 1692e(2)(A), by sending Plaintiff the July Letter

and the September Letter, both of which falsely represented the amount owed by


                                         6
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 7 of 20 PageID 7




Plaintiff to Centurylink.

      32.    Defendant could have taken the steps necessary to bring its actions

into compliance with the FDCPA, but neglected to do so and failed to adequately

review its actions to ensure compliance with the law.

      33.    Plaintiff has suffered harm directly resulting from Defendant’s

violations of the FDCPA, including without limitation, financial loss in sending a

certified letter to Defendant, time spent addressing Defendant’s debt collection

activity, emotional distress, mental distress, anxiety associated with the belief that

debt collection activity would continue if the Debt were to go unpaid, and anxiety

associated with the belief that her consumer credit reports would be adversely

affected if the Debt were to go unpaid.

                                       COUNT II
                            (Violations of 15 U.S.C. § 1692f)

      34.    Plaintiff re-alleges and incorporates paragraphs 1 through 28 as if

fully set forth herein.

      35.    Defendant used unfair or unconscionable means to collect or attempt

to collect a debt, in violation of 15 U.S.C. § 1692f, by sending Plaintiff the July

Letter and the September Letter, both of which sought an amount that was not

incurred by Plaintiff.

      36.    Defendant attempted to collect an amount that was not expressly

authorized by the agreement creating the debt or permitted by law, in violation of


                                           7
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 8 of 20 PageID 8




15 U.S.C. § 1692f(1), by sending Plaintiff the July Letter and the September

Letter, both of which sought an amount that was not incurred by Plaintiff.

      37.    Defendant could have taken the steps necessary to bring its actions

into compliance with the FDCPA, but neglected to do so and failed to adequately

review its actions to ensure compliance with the law.

      38.    Plaintiff has suffered harm resulting from Defendant’s violations of

the FDCPA, including without limitation, financial loss in sending a certified letter

to Defendant, time spent addressing Defendant’s debt collection activity, emotional

distress, mental distress, anxiety associated with the belief that debt collection

activity would continue if the Debt were to go unpaid, and anxiety associated with

the belief that her consumer credit reports would be adversely affected if the Debt

were to go unpaid.

                                    COUNT III
                            (Violations of the FCCPA)

      39.    Plaintiff re-alleges and incorporates Paragraphs 1 through 28 as if

fully set forth herein.

      40.    Defendant claimed, threatened, or attempted to enforce a debt that it

knew was not legitimate or asserted the existence of a legal right when it knew that

right did not exist, in violation of Fla. Stat. § 559.72(9), by sending Plaintiff a

collection letter for an amount that was not incurred.

      41.    Defendant could have taken the steps necessary to bring its actions


                                          8
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 9 of 20 PageID 9




into compliance with the FCCPA, but neglected to do so and failed to adequately

review its actions to ensure compliance with the law.

      42.     Plaintiff has suffered harm resulting from Defendant’s violations of

the FCCPA, including without limitation, financial loss in sending a certified letter

to Defendant, time spent addressing Defendant’s debt collection activity, emotional

distress, mental distress, anxiety associated with the belief that debt collection

activity would continue if the Debt were to go unpaid, and anxiety associated with

the belief that her consumer credit reports would be adversely affected if the Debt

were to go unpaid.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully demands judgment against Defendant

as follows:

      a. Awarding Plaintiff statutory damages for each and every violation of the

            FDCPA;

      b. Awarding Plaintiff statutory damages for each and every violation of the

            FCCPA;

      c. Awarding Plaintiff actual damages pursuant to the FDCPA and the

            FCCPA;

      d. Awarding Plaintiff costs of this action, reasonable attorneys’ fees and

            expenses;



                                         9
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 10 of 20 PageID 10




      e. Awarding Plaintiff such other relief as may be deemed just and proper.

                         DEMAND FOR TRIAL BY JURY

      Plaintiff demands a trial by jury on all issues so triable.



                                               /s/ Christopher Legg
                                               Christopher W. Legg, Esq.
                                               FL Bar No.: 44460
                                               CHRISTOPHER W. LEGG, P.A.
                                               499 E. Palmetto Park Rd., Ste. 228
                                               Boca Raton, Florida 33432
                                               Chris@theconsumerlawyers.com
                                               Office: (954) 962-2333

                                               Attorney for Plaintiff




                                          10
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 11 of 20 PageID 11
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 12 of 20 PageID 12
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 13 of 20 PageID 13
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 14 of 20 PageID 14
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 15 of 20 PageID 15
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 16 of 20 PageID 16
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 17 of 20 PageID 17
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 18 of 20 PageID 18
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 19 of 20 PageID 19
Case 2:20-cv-00904-SPC-MRM Document 1 Filed 11/13/20 Page 20 of 20 PageID 20
